Citation Nr: 0726767	
Decision Date: 08/27/07    Archive Date: 09/04/07

DOCKET NO.  06-14 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for sinusitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from August 1966 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas which denied service connection for a right 
ankle condition, sinusitis and bronchitis. 

The veteran testified at a videoconference hearing which was 
chaired by the undersigned Veterans Law Judge in March 2007.  
A transcript of the hearing has been associated with the 
veteran's VA claims folder.

The issue of entitlement to service connection for sinusitis 
being remanded is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has bronchitis.

2.  A preponderance of the competent medical evidence of 
record does not indicate that the veteran has a right ankle 
condition.


CONCLUSIONS OF LAW

1.  Bronchitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  A right ankle condition was not incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
bronchitis and a right ankle condition.  As is discussed 
elsewhere in this decision entitlement to service connection 
for sinusitis is being remanded for additional development. 

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.




Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated March 17, 2005, including a request for evidence of "a 
relationship between your disability and an injury, disease, 
or event in military service" or evidence that the right 
ankle condition, sinus condition and bronchitis have 
"existed from military service to the present time."

Crucially, the RO informed the veteran of VA's duty to assist 
her in the development of her claim in the above-referenced 
March 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist her with obtaining "medical 
records, employment record or records from other Federal 
agencies."  With respect to private treatment records, the 
letter informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The March 2005 letter further emphasized:  "You must give us 
enough information about the evidence so that we can request 
it from the person or agency that has it.  If the holder of 
the evidence declines to give it to us, asks for a fee to 
provide it, or VA otherwise cannot get the evidence, we will 
notify you.  It is your responsibility to make sure we 
receive all requested records that are not in the possession 
of a Federal department or agency" [Emphasis as in the 
original].

The Board notes that the March 2005 letter specifically 
informed the veteran: "It's still your responsibility to 
support your claim with appropriate evidence."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that she could submit or identify evidence other than 
what was specifically requested by the RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in an April 21, 2006 letter which detailed the 
evidence considered in determining a disability rating, 
including "nature and symptoms of the condition; severity 
and duration of the symptoms; and impact of the condition and 
symptoms on employment."  The veteran was also advised in 
the letter as to examples of evidence that would be pertinent 
to a disability rating, such as on-going treatment records, 
recent Social Security determinations and statements from 
employers as to job performance and time lost due to service-
connected disabilities.  

With respect to effective date, the April 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.
Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's VA outpatient medical records, service medical 
records and obtained her private treatment records.  
 
The duty to assist includes providing a medical examination 
or obtaining a medical opinion if such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  
Given the facts of this case, the Board finds that an 
examination or medical opinion is not necessary for the 
veteran's claimed bronchitis or right ankle condition.  As 
set forth in more detail below, the veteran has not provided 
evidence of either disability. Lacking such evidence, the 
Board finds that a VA medical examination or opinion is not 
necessary as the veteran has no service-connected disability.

The circumstances presented in this case are distinguished 
from those set forth in Charles v. Principi, 16 Vet. App. 370 
(2002), in which VA was required to obtain a nexus opinion 
when there was acoustic trauma in service and competent 
evidence of a current disability.  Here, there is absolutely 
no evidence of a current disability, and it is the veteran's 
responsibility to provide such.  See 38 U.S.C.A. § 5107(a) 
(West 2002).

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2006).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claim.  She 
exercised the option of a personal hearing and was afforded 
one on March 13, 2007, as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.  See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  A "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  See Chelte v. Brown, 10 
Vet. App. 268 (1997).





1.  Entitlement to service connection for bronchitis.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, there is of 
record no medical evidence that supports the veteran's claim 
of bronchitis.  The veteran, a registered nurse, has not 
submitted a written statement diagnosing herself with 
bronchitis, nor did she provide testimony to such extent 
during her March 2007 personal hearing.  Despite the VCAA 
notice letter discussed above, the veteran has not identified 
any medical evidence which would establish that she currently 
suffers from bronchitis.  

As previously mentioned, the Board is required to provide a 
medical examination or obtain a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2006).  Given the lack of a current disability, the 
Board finds that such an examination or medical opinion is 
not necessary.  

The veteran has been accorded ample opportunity to present 
medical evidence in support of her claim and has failed to do 
so.  See 38 U.S.C.A. § 5107(a) [it is the claimant's 
responsibility to support a claim for VA benefits].  The 
Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  As the Court has stated: "VA's . . . 'duty to 
assist' is not a license for a 'fishing expedition' to 
determine if there might be some unspecified information 
which could possibly support a claim."  See Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of any diagnosed disability, service 
connection may not be granted.  See Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998) [service connection cannot be granted if the 
claimed disability does not exist].  Accordingly, Hickson 
element (1) has not been met for the veteran's bronchitis 
claim, and it fails on this basis alone.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis, service 
connection for bronchitis is not warranted.  A preponderance 
of the evidence is against the claim, and the benefit sought 
on appeal is accordingly denied.

2.  Entitlement to service connection for a right ankle 
condition.

Analysis

As noted above, in order for service connection to be 
granted, three elements must be present:  (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

With respect to element (1), current disability, there is of 
record no medical evidence that supports the veteran's claim 
of a current right ankle condition. The veteran has not 
submitted a written statement diagnosing herself with an 
ankle condition, nor did she provide testimony to such extent 
during her March 2007 personal hearing.  

While the medical evidence indicates that the veteran injured 
her right ankle in December 2000, long after service,  even 
this appears to have healed.  The veteran stopped seeking 
treatment shortly after the injury, and subsequent medical 
records do not indicate any ankle problems whatsoever.  
  
As noted above, the veteran has been accorded ample 
opportunity to present medical evidence in support of her 
claim and has failed to do so.  See 38 U.S.C.A. § 5107(a) [it 
is the claimant's responsibility to support a claim for VA 
benefits].  The Court has held that "[t]he duty to assist is 
not always a one-way street.  If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  See Wood, supra.  

In the absence of any diagnosed right ankle disability, 
service connection may not be granted.  See Degmetich and 
Gilpin, both supra.  Accordingly, Hickson element (1) has not 
been met for the veteran's right ankle claim, and it fails on 
this basis alone.

In summary, for reasons and bases expressed above the Board 
concludes that in the absence of a current diagnosis, service 
connection for a right ankle condition is not warranted.  A 
preponderance of the evidence is against the claim, and the 
benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for bronchitis is denied. 

Entitlement to service connection for a right ankle condition 
is denied. 


REMAND

3.  Entitlement to service connection for sinusitis.

The veteran is seeking service connection for sinusitis.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
issue must be remanded for further evidentiary development.  

As has been previously set forth, in order for service 
connection to be granted, three elements must be present:  
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.

In this case, there appears to be evidence that satisfies 
Hickson elements (1) and (2).  The medical evidence of record 
indicates that the veteran was diagnosed with sinusitis in 
May 2005.  Her service medical records indicate that she was 
diagnosed with acute sinusitis in January 1968. 

The matter of medical nexus, element (3), raises questions 
that must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002) 
; see also 38 C.F.R. § 3.159(c)(4) (2006) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  Accordingly, the 
Board remands this issue for further development, to include 
a medical opinion.

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should arrange for the veteran's VA 
claims folder to be reviewed by a 
physician.  The reviewing physician should 
render an opinion as to whether the 
veteran's current sinusitis is related to 
her military service, to include the 
episode of acute sinusitis in January 1968.  
If the reviewing physician deems it to be 
necessary, physical examination and/or 
diagnostic testing of the veteran may be 
scheduled.  The opinion should be 
associated with the veteran's VA claims 
folder. 

2.  After undertaking any additional 
development deemed by it to be appropriate, 
VBA should then readjudicate the veteran's 
claims for entitlement to service 
connection for  sinusitis.  If the benefits 
sought on appeal remain denied, the veteran 
and her representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


